Case 8:21-cv-01621-KKM-JSS Document1 Filed 07/06/21 Page 1 of 12 PagelD 1

UNITED STATES DISTRICT COURT 727] [UL -6 pe 9: 1
MIDDLE DISTRICT OF FLORIDA a
TAMPA DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
v. Case No. 8:21-cv- ] (g2\ -KKM- Jss

APPROXIMATELY $1,899 ,663.50
SEIZED FROM FIRST INTERNET
BANK ACCOUNT NUMBER 301680767

Defendant.

VERIFIED COMPLAINT FOR FORFEITURE JN REM

In accordance with Rule G(2) of the Supplemental Rules for Admiralty or
Maritime Claims and Asset Forfeiture Actions, Plaintiff the United States of
America brings this complaint and alleges upon information and belief as follows:

NATURE OF THE ACTION

1, This is a civil action in rem to forfeit to the United States of America,
pursuant to 18 U.S.C. § 981(a)(1)(C) and Rule G(2), approximately $1,899,663.50
seized from First Internet Bank account number 301680767 (the Defendant Funds),
because the funds constitute or are derived from proceeds traceable to a violation of

18 U.S.C. § 1343 (wire fraud) and are, therefore, subject to civil forfeiture to the

United States pursuant to 18 U.S.C. § 981(a)(1)(C).
Case 8:21-cv-01621-KKM-JSS Document1 Filed 07/06/21 Page 2 of 12 PagelD 2

JURISDICTION AND VENUE

2. This Court has subject matter jurisdiction over an action commenced by
the United States by virtue of 28 U.S.C. § 1345, and over an action for forfeiture by
virtue of 28 U.S.C. § 1355,

3. This Court has in rem jurisdiction over the Defendant Funds pursuant to
28 U.S.C. § 1355(b)(1)(A), because venue properly lies in the Middle District of
Florida pursuant to 28 U.S.C. § 1395.

4. Venue is proper in the United States District Court for the Middle
District of Florida, pursuant to 28 U.S.C. § 1355(b)(1), because pertinent acts or
omissions giving rise to the forfeiture occurred in this District.

5. Because the Defendant Funds are in the government’s possession,
custody, and control, the United States requests that the Clerk of Court issue an
arrest warrant in rem, upon the filing of the complaint, pursuant to Supplemental
Rule G(3)(b)(1). The United States will then execute the warrants on the Defendant
Funds pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

THE DEFENDANT IN REM

6. The Defendant Funds consist of approximately $1,899,663.50 seized
from First Internet Bank account number 301680767, held in the name of victim
D.H. PA. The funds were seized pursuant to a seizure warrant issued by this Court

on May 28, 2021, after a probable cause finding that the contents of the account
Case 8:21-cv-01621-KKM-JSS Document1 Filed 07/06/21 Page 3 of 12 PagelD 3

constituted proceeds of violations of 18 U.S.C. § 1343 (wire fraud). The funds are
being held in the Treasury Suspense Account.
BASIS FOR FORFEITURE

7. Pursuant to 18 U.S.C. § 1343, it is a crime to engage in wire fraud.
That statute makes it unlawful to devise any scheme or artifice to defraud, or to
obtain money by means of false or fraudulent pretenses, representations, or promises,
if the person transmits or causes to be transmitted by means of wire communication
in interstate or foreign commerce any writings for the purpose of executing such
scheme or artifice. 18 U.S.C. § 1343.

8. The Defendant Funds are proceeds of, or traceable to, a wire fraud
scheme that operated in violation of 18 U.S.C. § 1343, as described below. Because
the Defendant Funds represent proceeds of a violation of 18 U.S.C. § 1343, they are
subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C), which authorizes the
United States to civilly forfeit any property that constitutes or is derived from
proceeds traceable to a “specified unlawful activity,” as defined in 18 U.S.C.§
1956(c)\(7). “Specified unlawful activity,” is defined in 18 U.S.C. § 1956(c)(7) to
include offenses listed in 18 U.S.C. § 1961(1), which, in turn, includes wire fraud
conducted in violation of 18 U.S.C. § 1343.

9. As required by Rule G(2)(f), the facts set forth below support a
reasonable belief that the government will be able to meet its burden of proof at trial.

Specifically, they support a reasonable belief that the government will be able to
3
Case 8:21-cv-01621-KKM-JSS Document 1 Filed 07/06/21 Page 4 of 12 PagelD 4

show by a preponderance of the evidence that the Defendant Funds are proceeds of
wire fraud.

10. Specific details of the facts and circumstances supporting the forfeiture
of the Defendant Funds have been provided by United States Department of
Homeland Security, United States Secret Service (USSS) Special Agent Bryan
Halliwell, who states as follows:

FACTS

 

11. The personal identifying information (PII) of D.H., as well as
information for what appears to be D.H.’s related business, D.H., PA, was used to
defraud Kabbage, Inc., an authorized lender of the U.S. Small Business
Administration (SBA), of $1,893,292.00 in COVID-19 loan proceeds allocated under
the Coronavirus Aid, Relief, and Economic Security Act, also known as the CARES
Act. The fraudulently obtained funds were then deposited into the First Internet
Bank account number 301680767, held in the name of victim D.H. PA (the Subject
Account), which was likewise created under the stolen name and identifiers of D.H.
The actions and statements of the person or persons impersonating the D.H. were
intended and designed to mislead and defraud Kabbage, Inc., First Internet Bank,
and the SBA. The theft of D.H.’s identity was orchestrated by a criminal network

operating, at least partially, within the Middle District of Florida.
Case 8:21-cv-01621-KKM-JSS Document1 Filed 07/06/21 Page 5 of 12 PagelD 5

A. BACKGROUND REGARDING THE PPP

12. In March 2020, the CARES Act was enacted to provide immediate
assistance to individuals, families, and organizations affected by the COVID-19
pandemic. Among its various provisions, the CARES Act authorized the SBA to
guarantee loans under the Paycheck Protection Program (PPP), and the full principal
amount of the loans could qualify for forgiveness.

13. Borrows were required to use PPP loan proceeds for enumerated
purposes, including payroll costs,’ rent and utilities, and mortgage interest payments.
Knowing misuse of PPP funds subjects the borrower to additional liability, such as
charges for fraud.

14. Under the PPP, the maximum loan amount is the lesser of $10 million
or an amount calculated using a payroll-based formula specified in the CARES Act.
The payroll-based formula principally considers the borrower’s aggregate payroll

costs from the preceding twelve months for all domestic employees.” Once an

 

' Payroll costs consist of compensation to employees (whose principal place of residence is
the United States) in the form of salary, wages, commissions, or similar compensation; cash
tips or the equivalent (based on employer records of past tips or, in the absence of such
records, a reasonable, good-faith employer estimate of such tips); payment for vacation,
parental, family, medical, or sick leave; allowance for separation or dismissal; payment for
the provision of employee benefits consisting of group health care coverage, including
insurance premiums, and retirement; payment of state and local taxes assessed on
compensation of employees; and for an independent contractor or sole proprietor, wages,
commissions, income, or net earnings from self-employment, or similar compensation.

2 The payroll-based formula expressly excluded (i) any compensation of an employee whose
principal place of residence is outside of the United States; and (ii) the compensation of an
individual employee in excess of an annual salary of $100,000, prorated as necessary.

5
Case 8:21-cv-01621-KKM-JSS Document1 Filed 07/06/21 Page 6 of 12 PagelD 6

average monthly payroll cost is established, the borrower multiplies that amount by
2.5 to arrive at the total maximum PPP loan amount.
B. THE PPP APPLICATION PROCESS: SBA FORM 2483

15. To apply for a PPP loan, potential borrowers electronically submit an
SBA Form 2483 with supporting payroll documentation to a financial institution that
administers the loan and serves as custodian of the funds. On the SBA Form 2483,
an authorized representative must make several certifications about his business
operations and related information. Those certifications include that: (i) the applicant
was in operation on February 15, 2020, and had employees for whom it paid salaries
and payroll taxes or paid independent contractors, as reported on a Form 1099-
MISC; (ii) current economic uncertainty made the loan request necessary to support
the applicant’s ongoing operations; and (iii) the PPP funds would be used to retain
workers and to maintain payroll or pay other qualifying expenses.

16. Further, when submitting the SBA Form 2483, the authorized
representative certified that, should he knowingly use the PPP funds for
unauthorized purposes, the United States could hold him legally liable, including for
charges of fraud. The applicant must also certify the truth and accuracy of any

information provided on the SBA Form 2483 and in all supporting documents.*® Such

 

3 Borrowers must submit such documentation as is necessary to establish eligibility for the
loan amount. Examples of such documentation includes payroll tax filings (¢.g., IRS Forms
941), payroll processor records, IRS Forms 1099-MISC, bank records, or other records

6
Case 8:21-cv-01621-KKM-JSS Document1 Filed 07/06/21 Page 7 of 12 PagelD 7

supporting documents could include payroll tax filings with the Internal Revenue
Service, such as the Employer’s Quarterly Federal Tax Return or the “IRS Form
941.”
17. Finally, the applicant must certify the following warning regarding false
statements and other criminal penalties:
I understand that knowingly making a false statement to obtain a guaranteed loan
from SBA is punishable under the law, including under 18 U.S.C. §§ 1001 and 3571
by imprisonment of not more than five years and/or a fine of up to $250,000; under
15 U.S.C. § 645 by imprisonment of not more than two years and/or a fine of not
more than $5,000; and, if submitted to a federally insured institution, under 18
U.S.C. § 1014 by imprisonment of not more than thirty years and/or a fine of not
more than $1,000,000.
C. THE INVESTIGATION
18. Onor about February 1, 2021, SA Halliwell received documentation
from the SBA that D.H., through his business, D.H., PA, seemingly applied for
and received PPP funds from SBA authorized lender Kabbage, Inc. multiple times,
despite the PPP application and rules prohibiting applicants from receiving PPP
funds more than once.
19. The SBA provided documentation for 3 separate PPP loans applied for
in D.H.’s business name, D.H., PA, including SBA PPP loan # 4337898003 (the
D.H., PA PPP application). SA Halliwell reviewed this application which asserted

that D.H., PA maintained 82 employees and realized

 

sufficient to demonstrate the qualifying payroll amount. As detailed above, the applicant, by
submitting such documentation in support of the SBA Form 2483, affirms their veracity.
7
Case 8:21-cv-01621-KKM-JSS Document1 Filed 07/06/21 Page 8 of 12 PagelD 8

salaries/wages/tips/compensation of approximately $9,087,804.67 in 2019, prior
to the COVID-19 pandemic.

20. The D.H., PA PPP application was submitted to Kabbage, Inc. from
Internet Protocol (IP) Address 173.168.134.204 on June 29, 2020 at 4:17:40 PM
(EST). A reverse lookup of this IP address via publicly available internet tools
found that it resolved to a Spectrum account in Tampa, Florida.

21. The D.H., PA PPP application utilized D.H.’s Social Security number
and also used D.H., PA’s lawfully assigned Employer Identification Number
(EIN). The application listed D.H.’s current home address in Hillsborough
County, which could have facilitated the PPP’s approval incident to public records
checks conducted by SBA loan processors.

22. According to the Florida Division of Corporations, D.H., PA is an
active business pursuant to formal business filings and has been so since on or
about October 3, 2016.

23. The D.H., PA PPP application was approved and, on or about July 6,
2020, SBA PPP loan # 4337898003 in the amount of $1,893,292.00 (the D.H., PA
PPP loan) was sent via Automated Clearing House (ACH) transfer from Kabbage,
Inc. to the Subject Account.

D. INTERVIEW WITHD.H.

24. As part of the investigation, SA Halliwell reviewed a copy of D.H.’s

valid Florida driver’s license for the purposes of verifying his PII. The name, social
8
Case 8:21-cv-01621-KKM-JSS Document1 Filed 07/06/21 Page 9 of 12 PagelD 9

security number, and address associated with D.H.’s valid Florida driver’s license
matched the information asserted on the D.H., PA PPP application. However, the
photo of D.H. on the Florida driver’s license submitted with the D.H., PA PPP
application is not a photo of the real D.H.

25. D.H. was interviewed on or about May 14, 2021. D.H. confirmed that
the personal identifiers used to create both the D.H., PA PPP application and the
Subject Account at First Internet Bank belonged to him. D.H. further affirmed that
he did not apply for the D.H., PA PPP loan or any other PPP loan, nor did he
authorize anyone at any time to submit an application under his identity for the PPP
program funding. In addition, D.H. stated that the email address associated with the
D.H., PA PPP application (floridaprofitcorp@gmail.com) was not his email address.

26. During the interview, D.H. stated that he is the owner of D.H., PA and
is the sole employee.

27. D.H. further explained that he does not have an account with First
Internet Bank and did not authorize anyone to open the Subject Account with First
Internet Bank using his identity.

E. THESUBJECT ACCOUNT

28. The Subject Account was opened on or about June 6, 2020, and is held
in the name of D.H. The account was created using D.H.’s stolen name, date of
birth, and social security number.

29. Onor about June 6, 2020, the Subject Account received an ACH
9
Case 8:21-cv-01621-KKM-JSS Document1 Filed 07/06/21 Page 10 of 12 PagelD 10

deposit in the amount of $.01 and received no other deposits until on or about July 6,
2020, when it received an ACH deposit of $1,893,292.00, representing proceeds from
the fraudulent D.H., PA PPP loan. The account did not receive any other deposits,
although it did accrue monthly interest.

30. Onor about May 14, 2021, First Internet Bank placed a temporary hold
on the account. At that time, the Subject Account contained $1,899,663.50, which
included the fraudulently obtained PPP funds plus the accrued interest.

31. On about May 28, 2021, $1,899,663.50 was seized by law enforcement
from the Subject Account pursuant to a seizure warrant signed, by United States
Magistrate Judge Sean P. Flynn, Case No. 8:21-MJ-1532-SPF.

CONCLUSION

32. As required by Supplemental Rule G(2)(f), the facts set forth herein
support a reasonable belief that the government will be able to meet its burden of
proof at trial. Specifically, they support a reasonable belief that the government will
be able to show by a preponderance of the evidence that the Defendant Funds
constitute, or are derived from, proceeds traceable to violations of 18 U.S.C. § 1343
(wire fraud) and are, therefore, subject to civil forfeiture to the United States
pursuant to 18 U.S.C. § 981(a)(1)(C).

WHEREFORE, pursuant to Supplemental Rule G, the United States requests
that this Court issue a Warrant of Arrest in rem pursuant to Supplemental Rule

G(3)(b)(1) for the Defendant Funds, initiate a process of forfeiture against the
10
Case 8:21-cv-01621-KKM-JSS Document1 Filed 07/06/21 Page 11 of 12 PagelD 11

Defendant Funds, and duly notice all interested parties to appear and show cause

why the forfeiture should not be decreed. The United States further requests the

Court order the Defendant Funds forfeited to the United States for disposition

according to law and grant the United States such other and further relief as this case

may require.

Dated: July 6, 2021

Respectfully submitted,

KARIN HOPPMANN
Acting United States Attorney

a yt
M hae

 

SUZANNI: C. NEBESKY
Assistant United States Attorney
Fla. Bar No. 59377

400 N. Tampa Street, Suite 3200
Tampa, Florida 33602

Tel: (813) 274-6000

E-mail: suzanne.nebesky(@usdoj.gov

11
Case 8:21-cv-01621-KKM-JSS Document1 Filed 07/06/21 Page 12 of 12 PagelD 12

VERIFICATION

I, Bryan Halliwell, hereby verify and declare under penalty of perjury, that I
am a Special Agent with the United States Department of Homeland Security,
United States Secret Service (USSS), and pursuant to 28 U.S.C. § 1746, that I have
read the foregoing Verified Complaint for Forfeiture in Rem and know the contents
thereof, and that the matters contained in the Verified Complaint are true to my own
knowledge and belief.

The sources of my knowledge and information and the grounds of my belief
are the official files and records of the United States, information supplied to me by
other law enforcement officers, as well as my investigation of this case together with
other USSS agents.

T hereby verify and declare under penalty of perjury that the foregoing is true
and correct.

gm
Executed this day of July, 2021

 

 

Bryan Halliwell
Special Agent
United States Secret Service

12
